Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 1/31/2022 (hereinafter Remarks), are acknowledged, and have been fully considered.
Applicant’s terminal disclaimer filed 2/1/2022 is approved, and the non-statutory double patenting rejections are withdrawn.

Allowable Subject Matter
Claims 1 and 4-11 renumbered 1-9 are allowed.

Reason for Allowance
The present invention is directed to reconfigurable wireless radio system for providing massive bandwidth using limit number of frequencies.
Each independent claim identifies the uniquely distinct features, particularly:
wherein each of the software defined radios is configured to receive signals from  the Internet through its Internet connection and process such signals to generate radio frequency signals corresponding to the received Internet signals at the selected frequency and the selected bandwidth; and 

wherein, at least one first group ground station control unit is adapted to configure each software defined radio within the ground station control unit to provide radio frequency signals at a selected frequency and at a selected bandwidth, 
wherein the selected frequency and bandwidth used by the at least one first group ground station corresponds to the selected frequency and bandwidth used by at least one second group ground station. 

The closest prior art:
Shattil (US 20190086938 A1) discloses a system of airborne and ground communication network (Fig 1-6).
Frolov (US 20160050012 A1) discloses a system of distributed airborne wireless communication networks (Fig 1-38).
Lauer (US 20080182573 A1) discloses syatem for managing mobile internet protocol address.

All the prior art disclose conventional system for providing massive bandwidth using limit number of frequencies, either singularly or in combination, fail to anticipate or render the above features obvious.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643. The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUNG LIU/Primary Examiner, Art Unit 2473